Citation Nr: 0404462	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-11 694	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for eligibility to VA benefits.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant does not have recognized active service with 
the United States (U. S.) Armed Forces.

This appeal arises from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In this decision, the RO 
determined that the appellant had not submitted the requisite 
new and material evidence to reopen a claim for eligibility 
to VA benefits.  This case has been advanced on the Board's 
docket.  38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision of 
the issue decided below has been obtained.

2.  By decision of August 2001, the RO determined that the 
appellant had not submitted the requisite new and material 
evidence to reopen a claim for eligibility to VA benefits.  
He failed to perfect an appeal of this decision.

3.  The additional evidence added to the record since August 
2001 is cumulative of evidence previously considered by VA 
and does not raise a reasonable possibility of substantiating 
the claim for eligibility to VA benefits.  


CONCLUSION OF LAW

Subsequent to the final decision of August 2001 that 
determined not to reopen a claim for eligibility to VA 
benefits, new and material evidence sufficient to reopen the 
claim has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  See also 66 Fed.Reg. 45620 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of May 2002 (and on numerous 
occasions since March 1994), VA clearly informed the 
appellant of the need to verify his alleged active military 
service with the U. S. Armed Forces through the appropriate 
service department.  He was further informed that this 
office's findings were binding on VA.  In this letter, the 
Statement of the Case (SOC) of March 2003, and the 
Supplemental Statement of the Case of May 2003, VA 
specifically notified the appellant of the evidence that it 
had considered.  The SOC also notified him of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  He was provided the opportunity to submit 
additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All information 
pertinent to the current claim in the possession of the 
Federal government has been obtained, to include verification 
of the alleged active military service of the appellant.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  As this 
case concerns the legal issue of eligibility for VA benefits, 
a VA compensation examination and development of other 
medical records is not applicable.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1), (e).  By letter of June 
2003, the RO informed the appellant that his case was being 
forwarded to the Board of Veterans' Appeals (Board) and, in 
effect, that it would not undertake any further development 
in her claim.  The appellant specifically declined in June 
2003 an opportunity to present testimony before VA.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO appears to have informed the appellant of the need to 
verify his active military service in its decision letter of 
May 2002, instead of in a development letter sent prior to 
the decision.  Because it has not been established that the 
appellant has status as a "veteran" for VA purposes, and 
since there is no additional and pertinent information to 
dispute the most recent service department finding, further 
development would serve no useful purpose.  See 38 C.F.R. 
§ 3.159(d)(1).  This case hinges on whether the appellant has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change his legal status.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial Agency of Original 
Jurisdiction (AOJ) adjudication denying the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


New and Material Evidence

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The appellant filed an original claim for entitlement to 
service connection for a psychiatric disability in June 1954.  
By rating decision of September 1954, the RO denied this 
claim.  The RO informed the appellant that the appropriate 
office of the U. S. Army had informed VA that the appellant 
had no recognized guerrilla service, nor was a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  This notification was sent to 
the appellant's last known address, that same address listed 
in his original claim of June 1954.

The appellant again applied for VA benefits in November 1988.  
The RO issued a letter to him in December 1988 that denied 
his eligibility for VA benefits as his alleged military 
service with the U. S. Armed Forces had not been recognized.

In March 1994, the appellant again applied for VA benefits.  
In support of this claim, he submitted documents from the 
Philippine government that indicated he had fought in World 
War II as a guerilla against Japanese occupation forces.  
Also submitted were Chinese government documents indicating 
that the appellant had accompanied Chinese nationals 
repatriated to mainland China during 1946.  The appellant 
submitted copies of a pair of "dog tags" with his name 
imprinted, a virtually eligible document apparently signed by 
a U. S. Army officer that attested he had served as a 
guerilla on the island of Luzon, and a document signed by 
another U. S. Army officer that authorized him to carry 
weapons while accompanied by an officer of the U. S. Army.  
These documents appeared to have been signed during 1945.  
The U. S. Army responded to VA in January 1995 that the 
appellant still had no recognized service with the U. S. 
Armed Forces.  

The RO informed the appellant by letter issued in January 
1995 that he was not eligible for VA benefits due to his lack 
of recognized military service.  The appellant filed a notice 
of disagreement (NOD) with this decision in February 1995 and 
a SOC was issued in February 1995.  This SOC provided the 
appellant with a full discussion of the RO's reasons and 
bases for denying her claim.  He was also provided with a VA 
Form 1-9 (Appeal to the Board of Veterans' Appeals) and 
informed that he needed to complete and submit this form to 
VA in order for his case to be sent to the Board.  
Instructions on the VA Form 1-9 provided detailed 
instructions on completing the form and of the appellate 
process to include the requirement that a timely substantive 
appeal be submitted to VA.  

The appellant's spouse submitted a letter in March 1995 that 
noted the appellant's severe disappoint with not receiving VA 
benefits.  She noted that she understood VA's decision and 
that this would be her "last letter" to VA.  The spouse did 
not indicate the appellant had any desire to perfect an 
appeal to the Board, nor was this letter even signed by the 
appellant.  The next correspondence received from the 
appellant was not until December 1998 when he requested his 
claim for VA benefits be reopened.  As the record shows that 
the veteran failed to perfect his appeal by submitting a 
timely substantive appeal, the January 1995 is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

On numerous occasions since January 1995 the appellant has 
claimed eligibility to VA benefits.  These claims have been 
repeatedly denied due to his lack of recognized military 
service.  By letter of August 2001, the RO again denied this 
claim.  This letter was issued to the last reported address.  
This letter notified him of his procedural and appellate 
rights.

The appellant's spouse submitted a letter in December 2001 
that noted the appellant's disappointment VA's decision.  
However, this letter was not signed by the appellant and did 
not express any desire on the part of the appellant to 
contest the August 2001 decision.  As this communication was 
not submitted by either the appellant or an accredited 
representative, and did not express a desire for appellate 
review, the Board finds that this letter is not a valid NOD.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

The RO again denied the appellant's claim by letter issued in 
May 2002.  In a letter received in January 2003 and prepared 
by the appellant's spouse, but signed by the appellant, they 
indicated their disagreement with VA's determination.  While 
the appellant's communication did not identify a specific 
decision, the earliest VA decision issued in the prior year 
was the May 2002 determination.  Therefore, the Board will 
view this communication as an NOD to this decision.  A SOC 
was issued in March 2003 and a timely substantive appeal (VA 
Form 9) was received by the RO in April 2003.  

Based on the above analysis, the Board finds that August 2001 
decision was final and not timely appealed by the appellant.  
There is no dispute in this case that the August 2001 
decision became final after the appellant was appropriately 
notified and failed to perfect a timely appeal.  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108. 

Even if one of the numerous earlier decisions is viewed as 
final, the issue remains whether the U. S. Government has 
verified the appellant's military service.  VA has not 
received such verification, even after multiple inquiries.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  These provisions are only applicable to claims filed 
on or after August 29, 2001.  Since the letter received in 
December 2001 is the first communication received by VA 
concerning the matter on appeal after the final decision of 
August 2001 was issued, this letter is viewed as a request to 
reopen the claim.  As the appellant's claim of new and 
material evidence was received after August 2001, the new 
regulatory criteria are applicable.

According to 38 C.F.R. § 3.156(a), new evidence is existing 
evidence not previously submitted to VA decisionmakers and 
material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence before the RO in August 2001 included the 
appellant's allegations that he served as a guerilla under 
the supervision of a U. S. Army officer and received combat 
related injuries during this service.  He also submitted 
medical evidence that he was being treated for current 
disabilities.  As noted above, he submitted Philippine 
government documents that indicated he had fought in World 
War II as a guerilla against Japanese occupation forces, 
Chinese government documents indicating that the appellant 
had accompanied Chinese nationals repatriated to mainland 
China during 1946, photocopies of a pair of "dog tags" with 
his name imprinted, a virtually eligible document apparently 
signed by a U. S. Army officer that attested he had served as 
a guerilla on the island of Luzon, and a document signed by 
another U. S. Army officer that authorized him to carry 
weapons while accompanied by an officer of the U. S. Army.  
In addition, he submitted identification cards from the 
Philippine government, veterans' medical facilities, and 
veterans' organizations.  He also submitted his signed 
affidavit attesting to his guerilla service during World War 
II.  

After the August 2001 decision, the appellant submitted 
copies the same evidence previously reviewed by VA.  In 
addition, he submitted new medical evidence noting treatment 
for his current disabilities.  The Board finds that this 
evidence is either duplicative or cumulative of evidence 
submitted prior to August 2001.

The only new evidence that would be probative of the reasons 
for denial in August 2001 is U. S. Government confirmation 
that the appellant had recognized military service with the 
U. S. Armed Forces.  On numerous occasions since 1954, VA has 
requested such confirmation and been informed by the 
appropriate U. S. agency that the appellant has no recognized 
military service.  The Board notes that the appellant has 
indicated the use of multiple names during his alleged 
military service, to include "Ham Tin Chua," "Sy Suy," 
"Chua Ham Tin," and "Chua Huan Chian."  The U. S. 
Government has indicated that no one using these names had 
recognized military service with the U. S. Armed Forces.  VA 
is bound by the determination of the appropriate service 
department, in this case communicated by U. S. Army or the 
National Personnel Records Center in August 1954, January 
1995, March 1995, November 1999, September 2000, January 
2001, and May 2002.  As the appropriate office has not 
verified the appellant's active military service with the U. 
S. Armed Forces, the appellant is ineligible to VA benefits.  
Therefore, his appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

As the appropriate evidence verifying the appellant's service 
with the U. S. Armed Forces has not been received prior to, 
or after, the August 2001 decision, the Board finds that 
there is no reasonable possibility of substantiating the 
claim for eligibility to VA benefits.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of eligibility for VA benefits has not been received, 
the claim is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



